Citation Nr: 0730772	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-30 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for scar residuals of a 
shell fragment wound of the right leg. 

2.  Entitlement to service connection for scar residuals of a 
shell fragment wound of the right forehead.

3.  Entitlement to service connection for scar residuals of a 
shell fragment wound of the right forearm. 


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran was wounded while engaged in combat against 
the enemy in January 1966 during service in the Republic of 
Vietnam, and is shown to have scars of the right leg, right 
forehead, and right forearm in service. 

2.  The veteran's scars of the right leg, right forehead, and 
right forearm are consistent with the circumstances, 
conditions, or hardships of in-service combat in January 1966 
in the Republic of Vietnam, including shell fragment wound 
injury. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, a scar 
residual of a shell fragment wound of the right leg was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(d) (2006).

2.  Resolving reasonable doubt in the veteran's favor, a scar 
residual of a shell fragment wound of the right forehead was 
incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2006).

3.  Resolving reasonable doubt in the veteran's favor, a scar 
residual of a shell fragment wound of the right forearm was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice letters dated in January 2005 and April 2006 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letters informed the appellant of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  The evidence of record 
includes VA treatment records, VA scars examination report 
and the veteran's statements.  In April 2006, the veteran 
responded in writing that he had no other information or 
evidence to give VA to substantiate his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, some notice regarding higher ratings was 
provided to the veteran in the January 2005 VA notice letter.  
In addition, when implementing the Board's grant of service 
connection, the RO will address any notice defect with 
respect to ratings or effective date.  Significantly, the 
veteran retains the right to appeal the disability rating and 
effective date assigned by the RO. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the appeal.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Residual Scars

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection may be established under the provisions of  
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). 

In December 2004, the veteran claimed service connection for 
scars of the right leg, right side of the forehead, and right 
forearm, and indicated that he had received the Purple Heart 
Award for wounds sustained during military action.  The 
veteran contends that he has scars of the right leg, right 
forehead, and right forearm that were incurred during combat 
in service.  

The veteran's DD Form 214 reflects that he was awarded the 
Purple Heart Award during service.  A June 1966 award 
announcement also reflects that the veteran was awarded a 
Purple Heart Award in January 1966 for wounds received in 
connection with military operations against a hostile force 
while in the Republic of Vietnam. 

Service medical records show that at an October 1974 service 
separation examination the service examiner found bilateral 
foot scars, a scar to the right forehead, and a scar to the 
right forearm.  

Post-service VA examination reports in March 1976 and 
December 1979 were negative for evidence of scars or skin 
abnormalities.  A February 2005 VA scars examination report 
reflects a history of the veteran having sustained multiple 
grenade fragment wounds to the right side of the right leg, 
right side of the forehead, and right forearm.  Clinical 
examination revealed scars to the right leg, right forehead, 
and right forearm, although the scars were practically 
invisible and were not impairing.  The examiner concluded 
that the scars were consistent with a very superficial 
grenade fragment wound injury.  

After a review of all the evidence of record, including 
evidence that the veteran was wounded in January 1966 during 
combat in Vietnam service, service medical record evidence of 
scars to the right forehead and right forearm, and current 
clinical findings of scars consistent with grenade injury in 
service, the Board finds that the veteran engaged in combat 
during service; and that the evidence is at least in relative 
equipoise on the question of whether the veteran's scars of 
the right leg, right forehead, and right forearm in service 
are consistent with the circumstances, conditions, or 
hardships of in-service combat and shell fragment wound 
injury. 

For the above reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that scars of 
the right leg, right forehead, and right forearm were 
incurred in service.  38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. 
§§ 3.102, 3.304(d). 







ORDER

Service connection for a scar residual of a shell fragment 
wound of the right leg is granted.  

Service connection for a scar residual of a shell fragment 
wound of the right forehead is granted. 

Service connection for a scar residual of a shell fragment 
wound of the right forearm is granted. 


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


